DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 9, 12 – 13 and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent Application Publication No. 2018/0106654 to Kim et al. (hereinafter Kim).

Regarding Claim 1, Kim discloses (¶2) a vehicle control device provided in a vehicle and a control method of the vehicle which further comprises:
	in-vehicle payment system comprising: a first communication device (i.e., a communication unit 400 configured to communicate with a communication device located at a gas station; fig. 7) configured to communicate with a payment terminal (i.e., a communication device 1020 located at a gas station); Kim discloses (¶194 and Fig. 10) a server associated with the gas station 1000 configured to transmit information generated from the server (i.e. payment terminal) to the communication unit (i.e. first communication device) in a vehicle (¶9), and a fuel dispenser or a charger configured to charge or fuel the vehicle.
	a payment device (800 – fig. 8) configured to provide payment form information; Kim discloses (¶237) the payment device is a mobile terminal configured to provide the payment form information.
	a body controller (170 – fig. 7) configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information; Kim discloses (¶235-¶237 and Figs. 7, 11B, 15) that the unit price of fuel and fueling amount is provided from the gas station 1000 and displayed on the first screen information 1120. The processor 870 or controller 170 (i.e. a body controller) performs payment for a sum corresponding to the selected fueling amount or the selected fueling cost through pre-linked payment method information.

Regarding Claim 2, Kim discloses all the elements with respect to claim 1. Further, it discloses:
	wherein the first communication device is configured to communicate with an ultra wide band (UWB) communication; Kim discloses (¶97-98) the communication apparatus in the first communication device is configured to use the Ultra-WideBand (UWB) technology.

Regarding Claim 3, Kim discloses all the elements with respect to claim 2. Further, it discloses:
	wherein the first communication device is configured to communicate with at least one of Bluetooth, near field communication (NFC), or low frequency (LF) communication; Kim discloses (¶97-98) the communication apparatus in the first communication device is configured to use the Bluetooth or Near Field Communication (NFC) technologies.

Regarding Claim 7, Kim discloses all the elements with respect to claim 1. Further, it discloses:
a second communication device configured to communicate with a mobile terminal via a wireless communication; Kim discloses (¶182) the mobile terminal and the vehicle control device 800 may be connected to each other to enable wireless communication through the communication unit 810 (or interface unit).

Regarding Claim 8, Kim discloses all the elements with respect to claim 7. Further, it discloses:
wherein the body controller is configured to obtain the payment form information from the mobile terminal via the second communication device; Kim discloses (¶224, Fig. 11b) a display unit that displays the information such as the fueling amount or fueling cost and the payment is completed through the mobile terminal (¶238-239). The controller 170 is connected to the vehicle control device 800 (Fig. 7) and the vehicle control device is wirelessly connected with the mobile terminal through the communication unit 810 (Fig. 8 and ¶182).

Regarding Claim 9, Kim discloses all the elements with respect to claim 7. Further, it discloses:
wherein the body controller is configured to perform the payment processing at a time point when at least one of refueling completion, leaving of a parking lot, or receiving an ordered item is satisfied; Kim discloses (¶284-¶286, Figs. 15b,c) when fueling is completed, the screen information displays the payment amount, accepts the input of selection of a payment method, and performs the payment processing as required by the gas station before the vehicle leaves the facility.

Claim 12, do not teach or further define over the limitations in claim 1. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 13, do not teach or further define over the limitations in claim 2. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 17, do not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 8.

Claim 18, do not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0106654 to Kim et al. (hereinafter Kim) and in view of US Patent Application Publication No. 2015/0220916 to Prakash et al. (hereinafter Prakash).

Regarding Claim 4, Kim discloses an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information and a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information. Kim does not explicitly disclose the body controller is configured to: measure a vehicle position via the first communication device and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range. However, in an analogous art, Prakash teaches: 
	wherein the body controller is configured to: measure a vehicle position via the first communication device; Prakash discloses (¶32, ¶66) the vehicle 120 and/or the computing device 105 may include a location determination component (e.g. GPS) to determine the vehicle's current location.
	and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range; Prakash discloses (¶42-¶43) that the computing device 105 and payment processing entity 125 measures proximity using proximity sensors, and indicates the position to the computing device 105, and if the contactless communication component 256 and computing device 205 are within a distance range of the payment processing entity 125 (¶77), it receives request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135. The request for payment may include information for the transaction including a purchase price, goods or service being purchased, amount or quantity of goods or services being purchased, etc. 
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information and a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information. Kim does not explicitly disclose the body controller is configured to: measure a vehicle position via the first communication device and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range, as disclosed by Kim, and wherein the body controller is configured to measure a vehicle position via the first communication device, and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range, as taught by Prakash, for the purpose of implementing, management and processing of an in-vehicle electronic wallet (¶1).

Regarding Claim 5, the combination of Kim and Prakash discloses all the elements with respect to claim 4. Further, they discloses:
wherein the predetermined position is one of a refueling available position, a parking available position, or a position for receiving an ordered item; Prakash discloses (¶78) the contactless communication component 256 may communicate with a payment processing entity 125 such as a gas pump while the vehicle is parked next to the gas pump.
	The motivation to combine the references is similar to the reasons in Claim 4.

Claim 14, do not teach or further define over the limitations in claim 4. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 15, do not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 5.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0106654 to Kim et al. (hereinafter Kim) and in view of US Patent Application Publication No. 2010/0017118 to Dougherty et al. (hereinafter Dougherty).

Regarding Claim 10, Kim discloses an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information and a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information. Kim does not explicitly disclose the body controller is configured to: measure a vehicle position via the first communication device and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range. However, in an analogous art, Dougherty teaches:
wherein the body controller is configured to receive a parking fee table and absolute position information of the payment terminal from the payment terminal and calculate an expected parking fee and a parking position; Dougherty discloses (Table 7, Fig. 8 and ¶58, ¶62) a parking fee table and the processor 220 (i.e. body controller) receives (¶29) an absolute position of first parking opportunity 822 indicated in green along with an indication of an expected estimated parking cost ($4). The processor 220 also receives (a second parking opportunity 825 position illustrated along with the associated cost $20).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information and a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information. Kim does not explicitly disclose the body controller is configured to: measure a vehicle position via the first communication device and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range, as disclosed by Kim, and wherein the body controller is configured to receive a parking fee table and absolute position information of the payment terminal from the payment terminal and calculate an expected parking fee and a parking position, as taught by Dougherty, for the purpose of implementing the method that includes steps of a locational assistance application, where a user can benefit from a device accessing a number of sources of relevant information, coordinating these sources according to data, and then providing graphical indications of navigation and processing of an in-vehicle electronic wallet (¶64).

Regarding Claim 11, the combination of Kim and Dougherty discloses all the elements with respect to claim 10. Further, they discloses:
wherein the body controller is configured to transmit the expected parking fee and the parking position to a mobile terminal matching the vehicle; Dougherty discloses (Fig. 8 and ¶62) transmitting the estimated parking cost and the parking location to the user mobile display 800 (¶30).
The motivation to combine the references is similar to the reasons in Claim 10.

Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451